DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 04/02/2021.	
3.	Claims 1-20 are pending. Claims 1-20 are under examination on the merits. Claims 1-6, 16-18 are amended.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, recites “

    PNG
    media_image1.png
    95
    559
    media_image1.png
    Greyscale
”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated 

8.	Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2, recites “

    PNG
    media_image2.png
    276
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    123
    533
    media_image3.png
    Greyscale
”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). 




    PNG
    media_image4.png
    181
    537
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    122
    541
    media_image5.png
    Greyscale
”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). Claim 4 being depended on claim 3 is rejected as well. 

10.	Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4, recites “

    PNG
    media_image6.png
    90
    552
    media_image6.png
    Greyscale
”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). 

11.	Claims 5-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 5, recites “

    PNG
    media_image7.png
    255
    569
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    103
    546
    media_image8.png
    Greyscale
”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). Claim 6 being depended on claim 5 is rejected as well.




    PNG
    media_image9.png
    62
    559
    media_image9.png
    Greyscale
”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). 

Response to Arguments
13.	Applicant’s arguments with respect to claims 1-20  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/12/2021